DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Ken Alshuler on 6/3/2022.
The application has been amended as follows: 

1.                  (Currently Amended) A method for using a hand suspension system with a burned hand, the method comprising: 
providing a support beam with at least a first retention fixture, a second retention fixture, and a third retention fixture spaced apart being spaced apart -on the support beam;  
connecting a first end of a first flexible line to a first distal end of a first burned human finger, a first end of a second flexible line to a second distal end of a second burned human finger, and a first end of a third flexible line to a third distal end of a third burned human finger; 
linking a second end of the first flexible line to the first retention fixture, a second end of the second flexible line to the second retention fixture, and a third end of the third flexible line to the third retention fixture; and 
suspending the burned hand , being spaced apart from one another. 
 
2.                  (Currently Amended) The method of claim 1 wherein the first end of the first flexible line is connected to the first distal end of the first burned human finger via a distal digit connector, the distal digit connector connecting to only the first distal end of the first burned human finger. 
 
3.                  (Original) The method of claim 2 wherein the distal digit connector is a finger retention clamp comprising a tap that penetrates into bone from either side of the first distal end of the first burned human finger. 
 
4.	(Currently Amended) The method of claim 1 further comprising wrapping each of the first burned human finger, the second burned human, and the third burned human finger with a skin graft[[s]], the skin graft[[s]] from the first burned human finger being spaced apart from from that of an adjacent one of the burned human fingers when the burned hand is suspended from the hand suspension system. 
 
5.	(Currently Amended) The method of claim 1 wherein the firstretention fixture, the second retention fixture, and the third retention fixture are defined in a plane which positions the first burned human finger,the second burned human, and the third burned human fingerbe spaced apart in the plane. 
 
6.	(Currently Amended) The method of claim 1 further comprising pivoting the first retention fixture, the second retention fixture, and the third retention fixture to accommodate the human fingers in a splayed configuration when the burned hand is being suspended from the hand suspension system. 
 
7.	(Original) The method of claim 1 further comprising attaching the hand suspension system to a stand. 
 
8.	(Currently Amended) The method of claim 1 wherein the linking step is accomplished by hooking a hook attached to each of the flexible lines to a corresponding retention fixture[[s]] of the retention fixtures. 
 
9.	(Currently Amended) The method of claim 1 further comprising connecting a fourth end of a fourth flexible line to a fourth distal end of a fourth burned human finger and a fifth end of a fifth flexible line to a fifth distal end of a burned thumb; linking a second end of the fourth flexible line to a fourth retention fixture attached to the support beam and linking a fifth end of the fifth flexible line to a fifth retention fixture attached to the support beam, the burned hand comprising the fourth burned human finger and the burned thumb 
 
10.	(Currently Amended) The method of claim 9 wherein none of the burned human fingers or the burned thumb are in contact with one another 
 
11.	(Currently Amended) The method of claim 1 further comprising adjusting each of the first retention fixture, the second retention fixture, or the third retention fixture towards or away from one another along the support beam 
 
12.	(Original) The method of claim 1 wherein the linking step is accomplished via a hook and loop relationship. 

13.      (Currently Amended) A method to hang a human hand  
providing the hand suspension system with a support beam comprising at least three retention fixtures spaced apart on the support beam between a first beam end and a second beam end; 
providing a first flexible line with a first finger connector at one end 
attaching a first finger connector to only a first distal end of a first burned finger, a second finger connector to only a second distal end of a second burned finger, and a third finger connector to only a third distal end of a third burned finger,  
a first flexible line extending from the first finger connector, a second flexible line extending from the second finger connector and a third flexible line extending from the third finger connector; 
linking the first flexible line to a first of the at least three retention fixtures, a second flexible line to a second of the at least three retention fixtures, and a third flexible line to a third of the at least three retention fixtures; 
wrapping each of the first burned , the second burned finger, and the third burned finger with a skin graft[[s]]; and 
suspending the human hand from the support beam with the first burned being spaced apart from one another. 
 
14.	(Cancelled) 
 
15.	(Currently Amended) The method of claim 13 wherein the first flexible line links to the first of the at least three retention fixtures by way of retained within a loop.  
 
16.	(Currently Amended) The method of claim 15 wherein the loop is at one [[a]]end of the first flexible line 
 
17.	(Cancelled) 
 
18.	(Currently Amended) The method of claim 13 wherein the first finger connector is a finger retention clamp comprising a tap that penetrates into bone from either side of the first distal end of the first burned 
 
19. 	(Currently Amended) A method to suspend a hand 
providing the hand suspension system with a support beam with five adjustable retention fixtures disposed in a spaced apart arrangement along the support beam
attaching a first distal end of a first finger to a first finger connector, a second distal end of a second finger to a second finger connector, and a third distal end of a third finger to a third finger connector, the first finger connector connected to a first flexible member, the second finger connector connected to a second flexible member, and the third finger connector connected to a third flexible member; 
connecting the first flexible member to a first adjustable retention fixture, connecting the second flexible member to a second adjustable retention fixture and connecting the third flexible member to a third adjustable retention fixture; 
splaying apart the first finger, the second finger, and the third finger via the spaced apart five adjustable retention fixtures while suspending the hand from the support beam via the first finger, the second finger, and the third finger, while being splayed apart no portion of any of the fingers touch one another. 
 
20.	(Currently Amended) The method of claim 19 wherein the support beam resides in a plane and the first finger[[s]], the second finger and the third finger are splayed apart in the plane when being suspended from the hand suspension system. 

Allowable Subject Matter
Claims 1-13, 15-16, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the art of record when considered alone or in combination neither anticipates nor renders obvious a method for using a hand suspension system with a burned hand, comprising the steps of connecting a first end of a first flexible line to a first distal end of a first burned human finger, a first end of a second flexible line to a second distal end of a second burned human finger, and a first end of a third flexible line to a third distal end of a third burned human finger; linking a second end of the first flexible line to the first retention fixture, a second end of the second flexible line to the second retention fixture, and a third end of the third flexible line to the third retention fixture; and suspending the burned hand vertically from the support beam with the first burned human finger, the second human burned finger, and the third burned human finger, being spaced apart from one another, in combination with all other features recited in the claim.
Regarding dependent claims 2-12, they are allowed due to their dependencies on independent claim 1.
Regarding independent claim 13, the art of record when considered alone or in combination neither anticipates nor renders obvious a method comprising a method to hang a human hand a skin graft; and suspending the human hand from the support beam with the first burned finger, the second burned finger and the third burned finger being spaced apart from one another, in combination with all other features recited in the claim.
Regarding dependent claims 15-16 and 18, they are allowed due to their dependencies on independent claim 13.
Regarding independent claim 19, the art of record when considered alone or in combination neither anticipates nor renders obvious a method to suspend a hand vertically from a hand suspension system, the method comprising splaying apart the first finger, the second finger, and the third finger via the spaced apart five adjustable retention fixtures while suspending the hand from the support beam via the first finger, the second finger, and the third finger, while being splayed apart no portion of any of the fingers touch one another, in combination with all other features recited in the claim.
Regarding dependent claim 20, they are allowed due to their dependencies on independent claim 19.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sommers of US Patent No. 7,857,780 discloses a hand traction assembly, Figure 4 illustrates four fingers suspending vertically from structure (152), Figure 4 further illustrates the hand traction assembly comprising a finger strap assembly (156).  Sommers does not explicitly disclose the person with a burned hand.  Sommers does not explicitly disclose the fingers being spaced from one another.
Powlan, US Patent No. 8,540,656 discloses an assembly for treating a fractured of the distal radius, Figure 1 illustrates three fingers suspending vertically from a beam structure (24), Figure 1 further illustrates the assembly comprising a finger retaining assembly (56, 58).  Powlan does not explicitly disclose the person with a burned hand.  
Lambert, US Patent No. 6,811,541 discloses a traction assembly, Figure 1 illustrates five digits suspending vertically from a beam structure, Figure 1 further illustrates the assembly comprising a finger retaining assembly (5).  Powlan does not explicitly disclose the person with a burned hand.  Lambert does not explicitly disclose the fingers being spaced from one another.
Johansson, US Patent No. 4,445,506 discloses a bone alignment assembly, Figure 1 illustrates five digits suspending vertically from a beam structure (4), Figure 1 further illustrates the assembly comprising a finger retaining assembly (15).  Johansson does not explicitly disclose the person with a burned hand.  Johansson does not explicitly disclose the fingers being spaced from one another.
Price of US Patent No. 7,771,378 discloses a hand traction assembly, Figure 1 illustrates four fingers suspending vertically from structure (14), Figure 1 further illustrates the hand traction assembly comprising a finger strap assembly (44a).  Price does not explicitly disclose the person with a burned hand.  Price does not explicitly disclose the fingers being spaced from one another.
Leibovic of US Patent No. 5,735,806 discloses a traction assembly, Figure 1 illustrates two fingers suspending vertically from structure (11), Figure 1 further illustrates the traction assembly comprising a finger strap assembly (10).  Leibovic does not explicitly disclose the person with a burned hand.  Leibovic does not explicitly disclose the fingers being spaced from one another.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799. The examiner can normally be reached 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMTU T NGUYEN/Primary Examiner
Art Unit 3786